Citation Nr: 0938838	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  92-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability.

2.  Entitlement to service connection for 
neuroglycopenia/reactive hypoglycemia.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
December 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

In December 1992, the Veteran was afforded a hearing before a 
Member of the Board who is no longer employed by the Board.  
A transcript of that proceeding is of record.  The Veteran 
was informed of her options for another Board hearing and 
elected to be afforded a Board hearing at the RO in Roanoke, 
Virginia.  The requested hearing was scheduled for January 
2003, but she failed to appear without explanation.  She has 
not requested that the hearing be rescheduled.  Therefore, 
her request for another Board hearing is considered 
withdrawn.

When this case was most recently before the Board in February 
2007, it was remanded for additional development.  It has 
since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A gynecological disorder was no present in service and is 
not etiologically related to service.

2.  A disability manifested by neuroglycopenia/reactive 
hypoglycemia has not been present at any time during the 
pendency of this claim.

3.  A low back disability was not present in service or 
within a year of discharge, and no current low back 
disability is etiologically related to service.

4.  A left knee disability was not present in service or 
within a year of discharge, and no current left knee 
disability is etiologically related to service.

5.  A left shoulder disability was not present in service or 
within a year of discharge, and no current left shoulder 
disability is etiologically related to service.

6.  A right shoulder disability was not present in service or 
within a year of discharge, and no current right shoulder 
disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  A gynecological disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Neuroglycopenia/reactive hypoglycemia was not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  A low back disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A left knee disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the left knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



5.  A left shoulder disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the left shoulder during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  A right shoulder disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the right shoulder during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The reflects that the Veteran was provided 
the notice under the VCAA by letters mailed in December 2004 
and April 2007.  Although the Veteran was not provided 
complete notice until years after the enactment of the VCAA, 
the Board finds that there is no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on the merits of the claims would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for the Veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Board notes that, in compliance with the February 2007 
Board remand, the Appeals Management Center attempted to 
obtain records from Walter Reed Hospital from the National 
Personnel Records Center (NPRC).  An NPRC search yielded no 
results for records pertaining to the Veteran.  The Veteran 
has not identified any other outstanding evidence, to include 
medical records, that could be obtained to substantiate any 
of the claims.  The Board is also unaware of any such 
evidence. 

The Board also notes that the Veteran has been provided 
appropriate VA examinations.  The Board acknowledges that the 
Veteran has not been afforded a VA examination and no VA 
medical opinion has been obtained in response to her reactive 
hypoglycemia claim, but has determined that no such 
examination or opinion is required in this case because the 
evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that an 
examination report or medical opinion would substantiate the 
claim.  In this regard, the Board notes that the claims 
folders contains no competent evidence of an underlying 
disability manifested by hypoglycemia, or chronic symptoms 
associated with the disability.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she is entitled to service 
connection for a gynecological disability, 
neuroglycopenia/reactive hypoglycemia, a low back disability, 
a left knee disability, a left shoulder disability, and a 
right shoulder disability, as she believes that these 
conditions arose during her active duty service.  In 
particular, she alleges that her current shoulder, back, and 
knee pain stem from injuries she sustained in service during 
training.

The Veteran's service treatment records indicate a few 
instances in which she complained of or was treated for the 
claimed conditions.  In February 1982, the Veteran complained 
of shoulder and back pain.  An examination revealed a 
contusion of the low back.  In the same month, the Veteran 
reported that she injured her left knee while running.  These 
records also contain gynecology reports noting vaginal 
discharge, complaints of abnormal or painful periods, and a 
vaginal ulcer.  She was also diagnosed with reactive 
hypoglycemia in July 1984.  This condition was noted to 
"resemble a severe anxiety attack."  The Veteran was 
instructed on the proper diet to help control this condition.  
Upon discharge, the Veteran's report of her medical history 
noted painful joints, painful shoulders, recurrent back pain, 
and an unspecified tumor, growth, cyst, or cancer.  However, 
her December 1984 separation examination noted no 
abnormalities with respect to these conditions.

After service, a record from the Fort Stewart Family Practice 
Clinic from July 1985 indicates that the Veteran reported 
pained and limited motion of the shoulder.  She indicated she 
injured the shoulder one year prior to the exam, and the pain 
had not resolved.  

Post-service medical records include a number of X-rays 
pertaining to the Veteran's claimed conditions.  A December 
1990 lumbar spine X-ray evidenced a normal lumbar spine.  X-
rays from September 1993 showed no abnormalities of the knees 
and shoulders; and an X-ray study of the back showed a 
narrowed fifth interspace with questionable significance.  In 
January 1998, mild degenerative osteoarthritis of the left 
knee was noted.  An MRI of the knee in March 1998 showed a 
possible complex tear of the posterior horn of the medial 
meniscus, chondromalacia patellae, and small joint effusion.  
In June 1998, there was no gross abnormality of the lumbar 
spine or shoulders found.  A June 2000 spine X-ray showed 
degenerative disc disease, C5-6, while an X-ray of the 
thoracic spine and left knee were negative.

VA outpatient treatment records from November 1990 indicate 
that the Veteran was using orthotics, which helped her knee 
pain significantly.  

In a December 1990 VA medical evaluation, the Veteran 
reported that she was hospitalized for anxiety in service in 
1984 and was subsequently diagnosed as having a hypoglycemia 
reaction.  She was placed on a diet and vitamins.  She 
reported having a similar spell in 1986, but none since that 
time.  As for her joint injuries, the Veteran complained of 
shoulder and back pain stemming from a fall in service.  The 
examiner diagnosed a history of low back pain analogous to 
lumbosacral strain and noted the normal findings on the 
current examination.  The examiner also stated that here was 
no new glycopenia found.

The record also contains the transcript of the Veteran's 
Board hearing in December 1991.  During the hearing, the 
Veteran testified regarding her various in-service injuries.  
She noted that during service, she twisted her left knee 
while running, and then she later fell during an obstacle 
course and hurt her back and shoulders.  She also indicated 
that she was diagnosed with stress-induced hypoglycemia in 
service, and frequently went in for gynecology examinations 
for irregularity problems.  As for post-service treatment, 
she indicated that she was prescribed orthotics for her knee 
and back conditions in 1990.

The Veteran was then afforded a VA examination of the spine, 
left knee, and both shoulders in September 1993.  The Veteran 
again reported the in-service injuries of her back, 
shoulders, and knee.  After a physical examination, the 
examiner diagnosed the Veteran with chronic mechanical low 
back pain with no evidence of radiculopathy, chondromalacia 
patella of the left knee and malalignment of the 
patellofemoral syndrome.

The report of a VA gynecology examination in September 1993 
indicates that the Veteran complained of "crampy pains" 
with her periods and in between periods, irregular periods, 
and pain with intercourse.  A diagnosis of lower abdominal 
pain of unknown origin was indicated.  In October 1995, a 
mammogram revealed no evidence of malignancy.  In August 
1996, a diagnosis of dysmenorrhea was noted.  A later VA 
women's health clinic report dated in January 1998 shows an 
abnormal pap smear reading and an assessment of pre-
menopausal.  In May 1998, a normal gynecology exam was noted.  
In June 2000, VA outpatient treatment records indicate that 
the Veteran complained of severe lower abdominal pain. 

VA outpatient treatment records dated in October 1993 include 
an endocrinology report discussing an evaluation for reactive 
hypoglycemia.  The examiner at that time doubted reactive 
hypoglycemia, as there was no evidence of the condition.  
Upon further testing in October 1993, the examiner was unable 
to tell whether the Veteran had this disorder.

VA outpatient treatment records show continued complaints of 
shoulder, back and knee pain.  In January 1998, the Veteran 
noted knee pain stemming from her fall in service.  In June 
2002, the Veteran complained of bilateral knee pain.  
Complaints of lower back, shoulder, and knee pain were noted 
in August 2002.  

Private records from United Medical Center from June 2000 
indicate that the Veteran was assessed with chronic upper 
thoracic pain, left knee pain, and hypoglycemia requiring a 
special diet.  While the Veteran explained that she suffered 
these pains since her falls in service, the examiner did not 
give an opinion as to the etiology of the joint conditions.  
As for the hypoglycemia, it was noted that the Veteran 
increased glucose whenever she eats.  In June 2000, the 
Veteran was also assessed with a cervical cyst and 
degenerative joint disease of the neck.  

In March 2009, the Veteran was afforded a VA examination for 
her claimed left knee, bilateral shoulder, and low back 
disabilities.  Upon examination, the Veteran revealed that 
she fell in service running and twisted her left knee.  She 
claimed she injured her back and shoulders also in service 
while training on the horizontal ladder.  She indicated that 
she continued to feel intense pain in her left knee, lower 
thoracic spine into her neck, and her shoulders as a result 
of these injuries.  Based upon the examiner's physical 
findings and a review of the Veteran's history and claims 
folders, the examiner diagnosed the Veteran with left knee 
strain, bilateral shoulder mild degenerative joint disease, 
and mild, compensated dextrocurvature scoliosis of the upper 
dorsal spine approximately at the level of T6.  With respect 
to the etiology of these conditions, the examiner concluded 
that none of the conditions was related to service.  

With respect to the Veteran's back condition, the examiner 
pointed out that the Veteran fell in 1982, but the X-ray at 
that time was normal.  X-rays of the lumbosacral spine were 
also normal in 1990, 1993, and 1995; mild degenerative joint 
disease of the lumbar spine was not evidenced until a 2007 X-
ray.

As for the Veteran's left knee condition, the examiner also 
concluded that the left knee strain was not caused by or a 
result of service.  In support of this conclusion, she noted 
that there was only a single note in service of left knee 
pain in 1982, and no further documentation of a knee 
condition until 1993.  Moreover, the 1993 X-ray showed normal 
findings.  She further noted that there was no continuity of 
care documented from 1982 to 1993.  The examiner indicated 
that her determination that the Veteran's bilateral shoulder 
disability was also not related to service was supported by 
the fact that there were normal findings for the Veteran's 
shoulder on the discharge examination, and there was no 
documented post-service evaluation or care until X-rays of 
1993.  She also noted that the Veteran's degenerative joint 
disease of the shoulders is consistent with her age.

The Veteran was afforded a VA gynecology examination in March 
2009.  Upon examination, the Veteran related complaints 
referred to breast pain beginning around menopause and 
bilateral lower quadrant abdominal pain.  The examiner noted 
a history of removal of a cyst of the right breast prior to 
service in 1976.  She also noted a history of an abnormal Pap 
smear and a possible history of genital herpes.  An 
examination of the breasts revealed that the were 
symmetrical, with no noted retraction or abnormal masses, 
lumps, or discharge.  There was some evidence of a 
hypoestrogenic state of the vagina, but no pathologic 
discharge, and no obvious lesion of the cervix.  Based upon 
the Veteran's history, a review of the claims files, and a 
physical examination, the examiner did not see any condition 
warranting any disability considered service-related.  With 
respect to the Veteran's claimed breast pain, the examiner 
noted that the Veteran denied any problems with her breasts 
until the transition of menopause.  On examination, there was 
no obvious etiology and a physical examination was benign.  
As for the bilateral lower quadrant pain, the examiner did 
detect some minimal tenderness to palpation on both the 
abdominal and bimanual examination.  While the examiner 
believed that the Veteran's uterus may have been retroverted, 
he did not feel that this condition would qualify as service-
connected.

As for the Veteran's claimed neuroglycopenia/reactive 
hypoglycemia, the Board acknowledges that reactive 
hypoglycemia has been noted in private medical records, and 
the first notation of this condition appeared in service; 
however, none of the post-service medical evidence shows that 
the condition is the result of a disease or injury.  Though 
the Veteran has expressed she believes she experiences nausea 
and headaches related to the condition, none of the medical 
evidence of record indicates such a relationship.  The 
Veteran's medical records and current examination reports do 
not show any underlying disorder that would result in 
hypoglycemia. 

Absent a diagnosed disability supported by pathology, service 
connection for reactive hypoglycemia cannot be established.  
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  The requirement for service connection that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  There is no evidence regarding the 
pathology of an underlying disease or injury in regards to 
the laboratory findings; there has been no diagnosis of a 
disease or injury.  Accordingly, this claim must be denied.

With respect to the Veteran's claimed gynecological 
condition, and low back, left knee, and bilateral shoulder 
disabilities, the Board finds that service connection is not 
in order.  There is no opinion of record linking any of these 
disabilities to service.  The only opinions of records are 
those of the March 2009 VA examiners specifically indicating 
that the disabilities are not related to the Veteran's active 
service.

The Board acknowledges private medical records from July 
1985, less than one year after the Veteran's discharge from 
service, evidencing a shoulder injury.  However, neither this 
record nor any other evidence shows that the Veteran 
manifested arthritis of her shoulders within one year of 
discharge.  There is no notation of treatment of or 
complaints of a shoulder condition for many years following 
this once instance.

The Board has also considered the Veteran's statements, 
including her December 1991 Board hearing testimony, that she 
had these conditions in service and has experienced chronic 
symptoms of these conditions since that time.  However, the 
Board has found the medical evidence indicating that her 
claimed disabilities are unrelated to service to be more 
persuasive.  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's claimed reactive 
hypoglycemia and her gynecological, low back, left knee, and 
left shoulder disabilities.  In reaching this decision, the 
Board has determined that the benefit-of-the-doubt rule is 
not applicable to the claims because the preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for a gynecological 
disability is denied.

Entitlement to service connection for 
neuroglycopenia/reactive hypoglycemia is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


